Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 26, 2014 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Pharmacyclics, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2013. /s/ PricewaterhouseCoopers LLP San Jose, California May 13, 2014
